
	

113 HR 5036 RH: Satellite Television Access Reauthorization Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 410
		113th CONGRESS
		2d Session
		H. R. 5036
		[Report No. 113–544]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Coble (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			July 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend title 17, United States Code, to extend expiring provisions of the Satellite Television
			 Extension and Localism Act of 2010.
	
	
		1.Short titleThis Act may be cited as the Satellite Television Access Reauthorization Act of 2014.
		2.ReauthorizationChapter 1 of title 17, United States Code, is amended—
			(1)in section 111(d)(3)—
				(A)in the matter preceding subparagraph (A), by striking clause and inserting paragraph; and
				(B)in subparagraph (B), by striking clause and inserting paragraph; and
				(2)in section 119—
				(A)in subsection (c)(1)(E), by striking 2014 and inserting 2019; and
				(B)in subsection (e), by striking 2014 and inserting 2019.
				3.Termination of license
			(a)In generalSection 119 of title 17, United States Code, as amended in section 2, is amended by adding at the
			 end the following:
				
					(h)Termination of licenseThis section shall cease to be effective on December 31, 2019..
			(b)Conforming amendmentSection 107(a) of the Satellite Television Extension and Localism Act of 2010 (17 U.S.C. 119 note)
			 is repealed.
			
	
		July 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
